DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 should only have one period instead of 2 periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the following limitations “wherein said vertical panel comprises an outer panel and an inner panel, said side panels extending from said outer panel. wherein said inner panel comprises a proximal inner panel, a distal inner panel, and one or more divider panels” are unclear and confusing. How does “an outer 

	Regarding claim 2, how does the “ a distal inner panel, a proximal inner panel, and one or more divider panel” in claim 2 relate to the “ a distal inner panel, a proximal inner panel, and one or more divider panels” previously claimed in lines 16-17 of claim 1? Are they the same or separate? Is the applicant claiming a new distal inner panel, a new proximal inner panel, and new one or more divider panels in claim 2? Appropriate correction is required. 

	Regarding claim 5, how do the “two tab fingers” in claim 5 relate to the “tab fingers” previously claimed in line 7 of claim 1? Are they the same or are they separate? Is the applicant claiming “new tab fingers” in claim 5? 

Regarding claim 13, the following limitations “wherein said vertical panel comprises an outer panel and an inner panel, said side panels extending from said outer panel; and wherein said inner panel comprises a proximal inner panel, a distal inner panel, and one or more divider panels…” are unclear and confusing. How does 

	Claim 2-4 and 6-12 are rejected as being dependent upon a rejected base claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631